Case 8:18-cr-00236-VMC-TGW Document 140 Filed 04/16/19 Page 1 of 1 PageID 333



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

 UNITED STATES OF AMERICA,
                                                   Case No. 8:18-cr-236-T-33TGW
          Plaintiff,         ☐
          Government         ☒             ☒ Evidentiary
                                           ☐ Trial
                                           ☐ Other
 v.

 DION GREGORY FISHER
     Defendant    ☐

                                 EXHIBIT LIST
Exhibit         Date         Date
                                         Witness              Description of Exhibit
Number        Identified    Admitted

  1                                                      Photograph from Nassau
                                                         Court looking towards 102nd
                                                         Avenue


  2                                                      Photograph from 102nd
                                                         Avenue looking towards
                                                         Nassau court


  3                                                      Photograph of 102nd Avenue
                                                         from corner of Nassau Court
                                                         and 102nd Avenue


  4                                                      Photograph of corner of
                                                         Nassau Court with Stop Sign
                                                         and One Way sign
